UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7014


HECTOR MOREL,

                Petitioner - Appellant,

          v.

U.S. PAROLE COMMISSION,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:12-cv-00210-JLK)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hector Morel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hector   Morel    appeals       the   district   court’s     order

dismissing his petition for a writ of mandamus pursuant to 28

U.S.C. § 1915A (2006).           We have reviewed the record and find

that this appeal is frivolous.              Accordingly, we deny leave to

proceed in forma pauperis and dismiss for the reasons stated by

the district court.        Morel v. U.S. Parole Comm’n, No. 7:12-cv-

00210-JLK   (W.D.    Va.   May    29,   2012)     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  DISMISSED




                                        2